Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 08/17/2021, the following occurred: Claims 1-27 have been amended. Drawing sheets 1-44 have been replaced. 
Claims 1-27 are pending. 

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig.  2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14 and 36.

The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 3, 11, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 34.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.



Claim Objections
Claim 16 is objected to for referencing tables in the claim. The examiner suggest incorporating table information in the form of words such that the claims are complete in themselves. Refer to MPEP 608.01(m) and MPEP 2173.05(s) which states that tables are permitted only in exceptional circumstances, where there is no practical way to define the invention in words. Tables are not permitted as a shorthand way of claiming something. 
Dependent claims are objected to by virtue of dependency. 

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claim 16 and its dependents. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: a diabetes complications-related events module comprising eight risk equation parameters listed in eTable 5 configured to predict an occurrence of one or more diabetes complications-related events through an iterative process; a risk factors module comprising seven risk equation parameters listed in eTable 3 to predict a progression of one or more risk factors through the iterative process; a mortality module comprising two risk equation parameters listed in eTable 5 to predict an occurrence of mortality of a patient through the iterative process; 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1 and 15, the limitation of (claim 1 being representative) receiving a target population dataset comprising a series of baseline biological characteristics of the target population; assigning parameter values based upon a user defined distribution of population characteristics; receiving the individual's medical information and values comprising clinical, biomedical, and demographic factor information; analyzing the target population dataset for generating a diabetes complications progression risk wherein diabetes duration is used as a time index, wherein said diabetes complications progression risk operating one or more inter-correlated risk equations can be used as a predictor to determine a risk of a diabetes complications-related event or mortality of the individual; receiving new data collected based upon a new set of annual updated medical information and values collected from the individual; adjusting the diabetes complication progression risk based upon new data collected based upon the new set of annual updated medical information and values collected from the individual; predicting a risk of an occurrence of one or more diabetes complications-related events with said diabetes complications progression risk based upon said parameter values, by comparing the individuals medical information and values to the population dataset; providing at least one clinical treatment or behavioral modification recommendation to the individual based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and tracking a progression and survival status of a user taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity as detailed below.
Regarding claim 16- the limitation eight risk equation parameters listed in eTable 5 configured to predict an occurrence of one or more diabetes-related events through an iterative process; seven risk equation parameters listed in eTable 3 to predict a progression of one or more risk factors through the iterative process; two risk equation parameters listed in eTable 5 to predict an occurrence of mortality of a patient through the iterative process; and display the predicted risk of the one or more diabetes complications-related events and mortality, articulates at least one clinical treatment or behavioral modification recommendation to the individual based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity as detailed below.
As drafted, these processes, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting (claim 1) a computer processor, a diabetes complications progression risk engine, (claim 15) a computer processor, a diabetes complications progression risk engine, (claim 16) at least one processor, at least one memory, a diabetes complications-related events module, a risk factors module, a mortality module and a display interface the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computer processor, the diabetes complications progression risk engine, at least one processor, at least one memory, the diabetes complications-related events module, the risk factors module, the mortality module and the display interface, the claims encompass a person or persons following a series of rules or instructions for predicting diabetes progression and mortality. The Examiner notes that the various engines and modules are interpreted to be part of the computer for the purposes of subject matter eligibility infra). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 and 15 recite the additional element of a computer processor and a diabetes complications progression risk engine. Claim 16 recites the additional element of at least one processor, at least one memory, a diabetes complications-related events module, a risk factors module, a mortality module and a display interface. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for analysis of information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of for a computer processor, a diabetes complications progression risk engine, at least one processor, at least one memory, a diabetes complications-related events module, a risk factors module, a mortality module and a display interface to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-14 and 16-27 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 17 further define risk factors. Dependent claim 3 further defines risk equations. Dependent claim 4 further defines individual’s medical information. Dependent claims 5-14 and 18-27 further define diabetes complication-related events. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the diabetes complications-related events module, the risk factor module and the mortality module in claim 16.
The Examiner has reviewed the specification and found no structure associated with the diabetes complications-related events module, the risk factor module and the mortality module. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 15 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of the ordinary skill in the art to conclude that the Applicant has possession of the invention at the time of filling. 
Specifically, the claims recite (Claim 1 being representative) “Assigning parameter values…” The Applicant has provided no disclosure of how the parameter values are assigned. The specification at para. 0146 states:

    PNG
    media_image1.png
    422
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    509
    media_image2.png
    Greyscale

As can be see, there is no specific description as to how the parameter values are assigned. As such the claimed invention lacks adequate written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 15 recite “assigning…based upon a user defined distribution of population characteristics” The claim is indefinite because it is unclear how the claim can be met. Population characteristics were never recited to occur. A target population dataset was received comprising a series of baseline biological characteristics of the target population, however, this is not population characteristics. Because population characteristics were never received, it is unclear how the assigning action can be met.  
In claim 16 the limitations “the diabetes complications-related events module, the risk factor module and the mortality module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the diabetes complications-related events module, the risk factor module and the mortality module. The Examiner advises the applicant to recite that the modules are part of the computer program code. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner suggest that the applicant recite that the modules are part of the computer program code, which would alleviate the issue.
The remainder of the claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246) and in further view of Theophilos (US 2008/0300923).

REGARDING CLAIM 1
	McKenna discloses receiving a target population dataset comprising a series of baseline biological characteristics of the target population ([0001] teaches a method for screening a population to identify persons at risk for developing diabetes, [0023] teaches the method comprising of obtaining measurement data of biomarkers in at least one biological sample); 
assigning parameter values based upon a user defined distribution of population characteristics ([0027] teaches method further comprising obtaining clinical measurement data (interpreted by examiner as parameters values) for an individual for at least one clinical parameter. [0123] teaches the clinical parameters encompass characteristics such as age, race, ethnicity, gender, and heath factors (which examiner interprets as population characteristics)); 
analyzing, using a computer processor, the target population dataset for generating a diabetes complications progression risk engine wherein diabetes duration is used as a time index, wherein said diabetes complications progression risk engine operating one or more inter-correlated risk equations can be used as a predictor to determine a risk of a diabetes complications-related event or mortality of the individual ([0003] teaches when diabetes symptoms occur, they are often related to a life-threatening complication and that treatment or lifestyle changes in the early stages of disease can delay and possibly even prevent development of diabetes and its related complications (interpreted by examiner as determining a risk of a diabetes complications-related event). [0004] teaches monitoring disease progression, and determine efficacy of treatment to improve disease treatment and outcome. [0022] teaches identifying members of a population at risk of diabetes and methods sued for calculating diabetes risk, advising of diabetes risks by providing diagnostic test system. [0023] teaches evaluating risk for the individual developing a diabetic condition based on an output from a model (examiner interprets this as the diabetes complications progression risk engine), wherein the model is executed based on an input of the biomarker measurement data (which examiner interprets as the target population dataset) [0028] teaches that the biomarker measurement data of a population of individuals are inputs to model. [0039] teaches model used to derive a correlation between risk of developing a diabetic condition (examiner interprets this as determining risk of a diabetes-related event) [0130] teaches linear and non-linear equations and statistical classification analyses (examiner interprets this as inter-correlated risk equations) to determine the relationship between levels of biomarkers detected in a subject sample and the subject's risk of Diabetes. [0193] teaches assessing the diabetic condition of a subject over a period of time (interpreted by examiner as diabetes duration). Examiner would like to note that ‘can be used’ is an optional statement and does not require actual prediction of the risk. [0108] teaches that the biomarkers are also useful for monitoring subjects undergoing treatments and therapies for Diabetes, pre-Diabetes, or pre-diabetic conditions, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes, pre-Diabetes, or a pre-diabetic condition, wherein selection and use of such treatments and therapies slow the progression of Diabetes, pre-Diabetes, or pre-diabetic conditions, or prevent their onset. [0268] teaches that the formulas (interpreted by examiner as the inter-correlated risk equations) may be used for prognosis, risk stratification for Diabetes complications (interpreted by examiner as determining a risk of a diabetes complications-related event)); 
 receiving new data collected based upon values collected from the individual ([0024] teaches measuring the biomarkers (interpreted by examiner as the new data collected) in the at least one biological sample after obtaining at least one biological sample from the individual); 
adjusting the diabetes complications progression risk engine based upon new data collected based upon the new set of updated values collected for the individual ([0254] teaches adjusting parameter values based on adjustments for a population (these adjusted parameter values are interpreted by examiner as new data based upon a new set of updated values) and such adjustments are captured, confirmed, improved and updated continuously through a registry of past data presented to the model (interpreted as the diabetes complications progression risk engine)); 
receiving the individual’s medical information and values comprising clinical factor information ([0027] teaches method further comprises obtaining clinical measurement data for the individual (interpreted by examiner as the individual’s medical information and values comprising clinical factor information)); 
predicting a risk of an occurrence of one or more diabetes complications-related events with said diabetes complications progression risk engine based upon said parameter values, by comparing ([0010] teaches previous methods of risk prediction for diabetes, pre-diabetes or pre-diabetic conditions that asses the risk of developing diabetes or a pre-diabetic condition, and risk assessment encompassing samples from a population. [0034] teaches the method uses biomarkers and [0108] teaches that the biomarkers are useful for monitoring subjects undergoing treatments and therapies for Diabetes, pre-Diabetes, or pre-diabetic conditions, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes, pre-Diabetes, or a pre-diabetic condition, wherein selection and use of such treatments and therapies slow the progression of Diabetes, pre-Diabetes, or pre-diabetic conditions, or prevent their onset (interpreted by examiner as a diabetes complications-related events). [0072] teaches the study to include risk predictions and a diabetes risk score in a population, see also FIG. 3. [0025] teaches comparing the biomarker measurement data from a population and evaluating the risk of the individual developing a diabetic condition from comparison. [0177] teaches subject information such as medical history); 
providing at least one clinical treatment or behavioral modification recommendation based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and ([0066] teaches recommending therapeutic intervention or lifestyle intervention. [0268] teaches risk satisfaction for diabetes used for clinical decision and recommending preventative check-ups, increased visit frequency (interpreted by examiner as behavioral modifications), increased testing and therapeutic intervention (interpreted by examiner as clinical treatment))
tracking a progression and survival status of a user taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation ([0019] teaches causes associated with the progression of diabetes (examiner interprets this as means for tracking a progression of a user). [0066] also teaches managing and monitoring the health care of an individual or group of individuals, monitoring the health care treatment, and recommending therapeutic intervention (interpreted by examiner as clinical modifications), or recommending lifestyle intervention (interpreted by examiner as behavioral modifications) to rank an individual or group of individuals. [0064] teaches ranking based on factors comprising risk of developing risk of diabetic condition (interpreted by examiner as action towards achieving goal) [0074] and FIG. 5 teach pathways associated with progression. [0108] teaches treatments and therapies that slow the progression of diabetes or prevent its onset (interpreted by examiner as action towards achieving goals associated with improving health) [0157] teaches assessing the progression and regression (interpreted by examiner as survival status) of a diabetic condition. [0168] teaches subjects exposed to treatments and who have shown improvements in diabetes risk factor such as clinical parameters as result of treatment (interpreted by examiner as modification recommendation)).

McKenna does not explicitly disclose, however Zhong discloses:
receiving the individual’s medical information and values comprising clinical, biomedical, and demographic factor information (Zhong [0029] teaches receiving medical records. [0072] teaches electronic medical records (EMR) including information indicative (interpreted by examiner as the values comprising) of demographic information associated with the patient (e.g., age, income, education, location, gender), clinical observations or other habitual behavior information (e.g., smoking, alcohol usage, etc.), family medical history, physician notes and care plans, and/or the like); receiving new data collected based upon a new set of annual updated medical information adjusting the diabetes complications progression risk engine based upon new data collected based upon the new set of annual updated medical information ([0022] teaches obtaining medical record data associated with the patient from a database [0165] teaches periodically update the risk prediction models (e.g., weekly, monthly, yearly, and/or the like) (interpreted by examiner as adjusting the diabetes complications progression risk engine of McKenna) to reflect new or more recent data (interpreted by examiner as the updated medical information) in the database); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna to incorporate medical information containing biomedical and demographic information as taught by Zhong, with the motivation of providing a better understanding of how an individual patient's condition is likely to be affected by various actions, or how different therapies or actions could improve regulation of the patient's condition (Zhong at [0004]).

McKenna and Zhong do not explicitly disclose, however Theophilos discloses:
Annual values (Theophilos at [0048] and [0051] teaches annual values. [0058] teaches a periodic model revised annually)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and the collection of medical information containing biomedical and demographic information of Zhong to incorporate annual values as taught by Theophilos, with the motivation of adjusting the risk rating over a period of time to optimize participation in and adherence with individual life choices, disease prevention, health promotion and condition management decisions, which reduce the risk of the need to expend medical resources for complex medical interventions and that further allows for the rating to be adjusted for programs that have the maximum positive impact on ultimate health outcomes over time (Theophilos at [0009]).

REGARDING CLAIM 2
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, further comprising a step of predicting a progression of risk factors of said individual (McKenna at [0022] teaches determining the risk that an individual (interpreted by examiner as first patient) will develop diabetes. [0023] teaches evaluation the risk for developing a diabetic condition. [0145] teaches assessing risk factors. [0152] teaches a subject (interpreted by examiner as individual) exhibiting or not exhibiting diabetes risk factors. [0183] teaches a assessing if a subject has shown improvement in diabetes risk factor or moved within the risk spectrum of pre-diabetes (interpreted by examiner as means for predicting progression of risk factors)).  

REGARDING CLAIM 4
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not explicitly disclose, however Zhong discloses:
The method of claim 1, wherein said individual’s medical information comprises risk factors comprising medication adherence, lifestyle modification, and therapy escalation. (Zhong at [0029] teaches receiving medical records (interpreted by examiner as individual’s medical information), an adherence model and determining an adherence value for a therapy regimen. [0072] teaches electronic medical records (EMR) including information indicative of medical diagnoses or medical conditions of patient, drugs or medications that have been administered or taken by the patient, prescription information (which is interpreted by examiner as means to determine medication adherence) , therapy changes for the patient (interpreted by examiner as therapy escalation). [0089] teaches obtaining lifestyle information regarding the patient (interpreted by examiner as lifestyle modifications).
REGARDING CLAIM 13
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes complications-related event is an adverse event, wherein said adverse event is severe hypoglycemia (Zhong at [0160] teaches a patient at risk for experiencing one or more acute diabetic crises (e.g., severe hypoglycemia)).  

REGARDING CLAIM 15 
Claim 15 is analogous to Claim 1 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Urdea (US 2007/0218519).

REGARDING CLAIM 3
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Urdea discloses:
The method of claim 1, wherein the inter-correlated risk equations account for risk escalation as diabetes complications develop and progress and during interactions between complications (Urdea at [0023] teaches deriving one or more risk prediction algorithms or computed indices for the diabetes or pre-diabetic condition. [0156] teaches diabetes risk factors incorporated into predictive models. [0159] teaches model includes Diabetes and its complications and that the model is written in differential equations and comprises of risk factors, complications, deaths from Diabetes and its complications (interpreted by examiner as inter-correlated risk equations of McKenna, account for risk escalation as diabetes complications develop and progress and during interactions between complications)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and include biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate risk equation as taught by Urdea, with the motivation of identifying and diagnosing individuals who are not yet diabetics, but who are at significant risk of developing Diabetes. (Urdea at [0013]).

Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Kim (US 2020/0063089).

REGARDING CLAIM 5
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is a stroke (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as stroke).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of  to incorporate information regarding macrovascular events such as a stroke as taught by Kim, with the motivation of preventing, improving, or treating diabetes by using natural products which are dietary and have few side effects in the treatment of diabetes (Kim at [0004]).

REGARDING CLAIM 6
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is myocardial infarction (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as myocardial infraction).  

REGARDING CLAIM 8
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos does not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is angina (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as angina)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Barhak (US 2014/0297241).
REGARDING CLAIM 7
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications),

Mckenna, Zhong, Theophilos and Kim do not disclose, however, Barhak discloses
wherein said macrovascular event is congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna, including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as congestive heart failure as taught by Barhak, with the motivation of predicting macrovascular complications (Barhak at [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Martin (US 2004/0023947).

REGARDING CLAIM 9
, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications), 

Mckenna, Zhong, Theophilos and Kim do not disclose, however, Martin discloses:
wherein said macrovascular event is revascularization surgery (Martin at [0393] teaches macrovascular disease includes coronary heart disease. [0386] teaches coronary heart disease events include revascularization procedures).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna, including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as revascularization surgery as taught by Martin, with the motivation of preventing or reducing the risk of occurrence, or recurrence where the potential exists, of coronary heart disease event, a cerebrovascular event, and/or intermittent claudication (Martin at [0385]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), and in further view of Johnston (US 2015/0065421).

REGARDING CLAIM 10
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes complications-related event is a new microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Johnston discloses:
wherein said microvascular event progresses towards end stage renal failure (Johnston at [0168] teaches microvascular event is characterized by renal failure, end-stage renal disease or renal death (interpreted by examiner as event progresses towards end stage renal failure)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as end stage renal failure as taught by Johnston, with the motivation of reducing the risk of a microvascular event in a patient (Johnston at [Abstract]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Clube (US 2016/0017056).

REGARDING CLAIM 11
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
 do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes complications-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Clube discloses:
wherein said microvascular event progresses towards blindness (Clube at [2246] teaches microvascular complications in diabetes is the main cause of blindness).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as blindness as taught by Clube, with the motivation of enabling tailored medicines that address individual human patient genotypes or phenotypes. (Clube at [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Wahren (US 2011/0098220).

REGARDING CLAIM 12
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna, Zhong and Theophilos do not disclose, however Wahren further discloses:
The method of claim 1, wherein said diabetes complications-related event is an ophthalmological microvascular event (Wahren at [0006] teaches complications of diabetes specifically, e.g., microvascular complications involving retina (interpreted by examiner as ophthalmological microvascular event), kidneys, and nerves are a major cause of morbidity and mortality in patients with type 1 diabetes.), wherein said microvascular event progresses towards severe pressure sensation loss, neuropathic pain and amputation (Wahren at [0133] teaches diabetic neuropathies are neuropathic disorders that are associated with diabetic microvascular, [0134] teaches diabetic neuropathy affects pain fibers, [0135] teaches symptoms including decreased or loss of sensation and [0136] teaches the decreased sensation can lead to amputation (examiner interprets this as microvascular event progresses towards severe pressure sensation loss, neuropathic pain and amputation)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding ophthalmological microvascular events progresses towards severe pressure sensation loss, neuropathic pain and amputation as taught by Wahren, with the motivation of improving dosing regimens for the treatment of the long-term complications of insulin-dependent diabetes with C-peptide in patients with neuropathy that reduce the risk of the patient developing hypoglycemia, while maintaining good glycemic control, and/or avoiding excessive weight gain. (Wahren at [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Melker (US 2008/00445825).

REGARDING CLAIM 14
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes complications-related event is an adverse event, wherein said adverse event is hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).  

McKenna, Zhong and Theophilos not disclose, however Melker further discloses:
Symptomatic hypoglycemia (Melker at [0002] teaches hypoglycemia can be symptomatic or asymptomatic)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as symptomatic hypoglycemia as taught by Melker, with the motivation of identifying consequences relating to abnormal levels of glucose in the blood of humans. (Melker at [0002]).

Response to Arguments
Drawing Objections
Regarding the drawings objection(s), the Applicant has amended the specification to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112f
Regarding the 112f interpretation of claim 16, the Applicant’s amendment to the claims do not overcome the bases of rejection. The Examiner advises the applicant to recite that the modules are part of the computer program code which is part of the processor. The processor would provide sufficient structure to overcome the associated 112(b) rejection. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claim 16, the Applicant has amended the claims but does not overcome the bases of rejection. The specification does not clearly link the modules to any specific structure. Program code is not structure. 
Regarding the first written description rejection for claims 1 and 15, the Applicant has amended the claims to overcome the bases of rejection. 
Regarding the second indefinite rejection of claims 1 and 15, the Applicant has amended the claims but does not overcome the bases of rejection. Population characteristics were never recited to occur. A target population dataset was received comprising a series of baseline biological characteristics of the target population, however, this is not population characteristics. Because population characteristics were never received, it is unclear how the assigning action can be met.  

Rejection under 35 U.S.C. § 112(a)
Regarding the first written description rejection for claims 1 and 15, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. It is unclear how Fig. 2 and the tables in Fig. 5, 6 and 8 demonstrate how the parameter values are assigned. Furthermore, the Applicant has provided no disclosure of how the parameter values are assigned, and has not disclosed how the argued equations are used to determine the parameters. It is unclear what the inputs are, what the actual 

Regarding the second written description rejection for claims 1 and 15, the Examiner has considered the Applicant’s arguments, and finds them persuasive. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-8, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The claims are tied to the practical application of effecting a particular treatment for a disease or medical condition through its components. The disclosed components demonstrate integration into a practical application, just as in the Example within the 2019 PEG, where it provides that "an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases." Moreover, in the context of revised Step 2A, the 2019 PEG provides exemplary considerations that are indicative that an additional element (or combination of elements) has/have integrated the exception into a practical application. In pertinent part, the 2019 PEG states that "[a]n additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition" is indicative that an additional element (or combination of elements) has/have integrated the exception into a practical application.
Regarding 1, the Examiner respectfully disagrees. The claims are not tied to the practical application of effecting a particular treatment for a disease as the claims do not provide a particular treatment within the meaning of Vanda. Also, the treatment in claim 1 is in the alternate and is not required to occur. A 

Moreover, In Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939), the Supreme Court found that the claims are eligible because there is a practical application of the mathematical formula to configure a particular antenna. Similarly, the presently claimed invention recites a practical application of calculating a probability in order to detect a risk of an occurrence of one or more diabetes complications-related events to provide at least one clinical treatment or behavioral modification recommendation to the individual based on the predicted risk of the occurrence of said one or more diabetes complications-related events. 
Regarding 2, the Examiner respectfully disagrees. The Applicant’s invention is unlike Mackay Radio. There is no configuration of another device in the claims of the present application. The only device is the computer. 

In any event, Applicants submit that the claims are still patent eligible because they recite substantially more than the alleged abstract idea. The claims are directed to a patentable, technological improvement over the existing, conventional diagnosis, clinical treatment and behavioral modification recommendation techniques and therefore are not merely directed to an abstract idea. Applicants' claims provide unconventional solutions to technological problems and provide advantages over the prior art. Withdrawal of the rejection is, therefore, respectfully requested.
Regarding 3, the Examiner respectfully disagrees. The claims do not recite significantly more than the alleged abstract idea. The Applicant has not identified the technological problems, solution and improvements. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-8, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The cited references McKenna, Zhong, and Theophilos are not applicable to the invention claimed herein, because those cited references and others studied populations with a risk of developing diabetes using biomarkers, etc., whereas the present invention, as claimed, is utilized in patients who have already been diagnosed with diabetes, as discussed above. The same applies to the work of McKenna et al., for updating their biomarker prediction on a regular basis. 
Regarding 1, the Examiner respectfully disagrees. McKenna at [0108] teaches that the biomarkers are also useful for monitoring subjects undergoing treatments and therapies for Diabetes, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes (which the examiner interprets as patients who have already been diagnosed with diabetes), wherein selection and use of such treatments and therapies slow the progression of Diabetes, or prevent their onset, and teaches reducing risk of diabetic complications. McKenna at [0268] teaches that the formulas (interpreted by examiner as the inter-correlated risk equations) may be used for prognosis, risk stratification for Diabetes complications (interpreted by examiner as determining a risk of a diabetes complications-related event) and at [0271] teaches complication endpoints of diabetic conditions and that formulas may be used to evaluate the current status of the disease and the future status of complication endpoints.

the recommendation by Theophilos about updating diabetes risk on an annual basis does not apply in the context of people who have already developed diabetes.
Regarding 2, the Examiner respectfully disagrees. Theophilos teaches the concept of annual values revising a model annually, the model of McKenna. A person of ordinary skill in the art would have found it obvious to have modified the method for reducing the risk of diabetic complications of McKenna and the collection of medical information containing biomedical and demographic information of Zhong to incorporate the concept of annual values and revising a model annually as taught by Theophilos. None the less, Zhong at [0165] teaches periodically update the risk prediction models (e.g., weekly, monthly, yearly, and/or the like) (interpreted by examiner as adjusting the diabetes complications progression risk engine of McKenna) to reflect new or more recent data in the database.

Zhong discusses hypoglycemia as an acute diabetic event that they would prevent. This is very different from the use of hypoglycemia in the invention claimed herein, which not only predicts hypoglycemia but also recognizes the fact that hypoglycemia leads to the development of other complications including subsequent heart disease and mortality, which has not been evaluated nor disclosed by Zhong. 
Regarding 3, the Examiner respectfully disagrees. The claim recites a diabetes complications-related event is an adverse event, wherein said adverse event is severe hypoglycemia. Zhong at [0160] teaches a patient at risk for experiencing one or more acute diabetic crises (interpreted by examiner as the diabetes complications-related event is an adverse event) (e.g., severe hypoglycemia (interpreted by examiner as wherein the adverse event is severe hypoglycemia)).  Given the broadest reasonable interpretation Zhong teaches what is claimed. 

Applicants submit to very well knowing the works of Barhak and colleagues, who have attempted to predict diabetes at a population level. Barhak and the other cited references have significant limitations and despite their availability for several years are not used in clinical practice. The methodology used by Barhak is very simplistic, relying on an old statistical approach called the Markov Model. This model has many flaws and overall predictive value is known to be poor and it is rarely used nowadays and, in fact, never used in clinical practice. On the other hand, the invention disclosed herein by Applicants is very different in its approach, as can be seen from the drawing Figures, claims, and specification. The prediction of diabetes complications and its projection are far superior with the claimed invention than with the methods disclosed by Barhak and colleagues, including because the claimed invention is a completely novel and unique approach that utilizes updated equations, including recognition that some complications increase the risk of other complications, in its practical application of effecting a particular treatment for a disease or medical condition. For example, the development of kidney damage due to diabetes can, through poorly understood mechanisms, lead to increase in risk of heart attacks and heart failure, and that knowledge is utilized in the claimed invention and not in the conventional risk engines disclosed in the cited references. Furthermore, for example, the claimed invention is the only risk engine that utilizes hypoglycemia as a risk factor for subsequent cardiovascular events and mortality.
Regarding 4, the Examiner would like to clarify that Barhak is only relied upon to teach that a macrovascular event can be a congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626